Citation Nr: 9923427	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  93-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 30 percent for service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture to the left upper fibula.

3.  Entitlement to a compensable evaluation for service-
connected residuals status post deflection of the nasal 
septum.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to May 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

By way of history, the RO, in a rating decision dated in 
November 1991, established service connection and assigned a 
10 percent evaluation for PTSD, effective September 1990.  
The veteran perfected an appeal with respect to the 
disability evaluation assigned to PTSD.  Subsequent to Board 
Reconsideration, the RO revised the award to reflect the 
establishment of service connection effective July 29, 1971, 
and an assignment of a 30 percent evaluation from that date.  
Although the increase and assignment of an earlier effective 
date represented a grant of benefits, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a 'decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The VA's Schedule 
for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (1998), 
provides for disability evaluations in excess of 30 percent.  
See 38 C.F.R. § 4.130 (1996); 38 C.F.R. § 4.130 (1998).  Thus 
the veteran's appeal with respect to the issue of entitlement 
to an increased evaluation for service-connected PTSD 
continues.

The veteran presented testimony pertinent to his PTSD at a 
March 1993 hearing, conducted before a member of the Travel 
Board.  That member has since left the Board.  To ensure that 
all procedural processes have been complied with, the veteran 
and his representative were contacted by the Board in 
November 1997 and informed of the veteran's entitlement to a 
further hearing if desired.  In correspondence dated in 
January 1998, the veteran indicated that he did not desire a 
further hearing.  See 38 U.S.C.A. § 7102 (West 1991); 38 
C.F.R. § 20.707 (1998). 

Further, by rating decision dated in October 1996, the RO, in 
pertinent part, denied entitlement to an increased evaluation 
for service-connected residuals status post deflection of the 
nasal septum, and residuals of a fracture to the left upper 
fibula.  The veteran perfected timely appeals to those 
issues. 

The issues identified on the first page of this decision are 
currently before the Board pursuant to a Joint Remand granted 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").

Subsequent to preparation of the last rating decision or 
supplemental statement of the case, a report of VA 
examination dated in November 1998 has been associated with 
the claims file.  Such contains findings and diagnoses 
pertinent to the veteran's tibial disability, at issue in 
this appeal.  VA regulations provide that any pertinent 
evidence submitted by the veteran or representative which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the appellant.  
38 C.F.R. § 20.1304(c) (1998).  The veteran, through his 
representative, has waived this procedural right and the 
Board will thus continue to address the claim without remand 
to the RO for review of such document.

The issue of entitlement to a compensable evaluation for 
service-connected residuals status post deflection of the 
nasal septum will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of no more than a 
definite inability to establish or maintain effective or 
wholesome relationships with people and/or definite 
industrial impairment under the rating criteria in effect 
prior to November 7,1996.

3.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, with general satisfactory 
functioning under the rating criteria effective November 7, 
1996.

4.  Service-connected residuals of a fracture to the left 
upper fibula consist of no more than subjective complaints of 
pain and limitation of left leg motion, unsupported by 
objective, clinical evidence of instability, crepitus, 
swelling, weakness or x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411(1998).

2.  The criteria for a compensable evaluation for service-
connected residuals of a fracture to the left upper fibula 
have not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261, 5262 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Evaluations

Disability evaluations are determined by the application of 
Schedule, 38 C.F.R. Part 4 (1998).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West at 137.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1998).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initial Matters

In general, allegations of increased disability are 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Also, when a veteran is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  The veteran has 
testified at a personal hearing before the RO and before a 
member of the Board and has presented for current 
examinations.  He has identified no additional evidence that 
has not been requested in support of his claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background:  PTSD

The veteran had active service from June 1968 to May 1970.  
His DD Form 214 reflects that his military occupational 
specialty was light weapons infantryman with the 50th 
Mechanized Infantry Division.  He is in receipt of the Combat 
Infantryman's Badge and a Purple Heart Medal.

In connection with psychiatric evaluation conducted in 
January 1972, the veteran complained of symptoms to include 
guilt, fear, doubts, indecision and depression.  He reported 
combat experiences, to include stepping in a booby trap and 
causing the death of someone behind him; setting up an ambush 
that resulted in injury to several villagers.  The impression 
was psychoneurosis with obsessive, compulsive and depressive 
features resulting in some degree of social impairment.

In a statement dated in May 1972, T.K., M.D., reported 
treating the veteran for continued neuroses.

At the time of VA examination in October 1991, the veteran 
complained of guilt, fatigue, nervousness, lack of 
organization and nightmares.  He reported being married with 
seven children.  He stated helping with household chores and 
was also working at the time for the same company he had been 
working for since after his discharge.  He stated that he did 
not socialize.  He described his sleeping as three-to-four 
hours a night, with nightmares every time and his appetite as 
sometimes good, sometimes not.  Mental status evaluation 
revealed no loose association.  His affect was somewhat shy, 
depressed and anxious.  He denied suicidal ideation or past 
attempts.  He did report survival and other guilt feelings, 
feelings of hopelessness, worthlessness and apprehension.  
His perception and sensorium was clear.  He was oriented in 
all spheres.  He complained of dissociative feelings, 
sometimes becoming dazed and being unable to remember where 
he is and how he got there.  His cognitive functioning was 
satisfactory.  Diagnoses included dysthymic reaction, 
dissociative experience and mild PTSD.  Stressors were 
identified as related to the military.  The veteran's global 
assessment of functioning score (GAF) at that time was stated 
to be above 60.  The examiner opined that social and 
vocational disability was moderate.  

In a rating decision dated in November 1991, the RO 
established service connection for PTSD, evaluated as 10 
percent disabling, effective September 6, 1990.  

The veteran testified at a personal hearing before the RO 
Hearing Officer in May 1992; a transcript of that hearing is 
contained in the claims file.  He complained of guilt and 
anxiety, as well as nightmares related to Vietnam.  He 
indicated a loss of sleep due to nightmares that sometimes 
required him to call in sick to work, at least once or twice 
per month.  May 1992 Transcript at 7-11.  The veteran 
indicated that he only had one friend and that he had 
problems relating to his boss and others at work.  May 1992 
Transcript at 12-13.  He reported that his supervisor always 
told him that if he would learn to work with others he 
"might stand a chance at advancement."  May 1992 Transcript 
at 14-15.  He also reported that he was still in his first 
marriage, but that there were problems in his marriage.  May 
1992 Transcript at 17-18.

The claims file contains a social work report dated in 
January 1992.  The veteran complained of anxiety, 
restlessness, and sleeplessness and reported recurring 
nightmares, night sweats, flashbacks and episodes of 
forgetfulness.  He also complained of difficulties getting 
along with co-workers.  The veteran reported that he married 
his present spouse in 1972 and had six children.  He reported 
that his marriage was functional and related some stress, 
particularly when their son died at birth in 1984.  He stated 
that sometimes when he got angry he felt like yelling but 
refrained, fearful his family would get angry with him.  He 
stated that he had no close friends outside of his work 
relationships or monthly contact with another married couple.  
He complained about his wife's spending habits and tendency 
to be critical.  He reported not wearing his hearing aids in 
order to block out things that might upset him, and stated 
that this caused difficulty at work since he can't always 
hear his co-workers.  The veteran provided a history of 
employment with General Motors since 1967 and stated that his 
work consisted of data compilation and report submission to 
management.  Although working in teams, the veteran reported 
doing most of the work to ensure it gets done.  He related 
being reprimanded by his supervisor for not getting along 
with his co-workers.  The veteran also stated that due to 
difficulty sleeping at night he sometimes fell asleep at 
work.  The veteran reported significant family debt and being 
chronically late in making payments.  The social worker 
concluded that the veteran's family system seemed marginally 
functional with latent conflicts and that such was consistent 
with his relationships at work where he had maintained 
marginal adjustment without the desired promotions or 
recognition.  

A VA treatment summary dated in December 1992 indicates 
problems to include sleeplessness, anxiety, restlessness, 
recurring nightmares, night sweats, flashbacks and episodes 
of forgetfulness.  The veteran reported being depressed but 
being able to cope with employment and family situations with 
a fair amount of success.  He reported difficulties dealing 
with people, thus isolating himself.  He stated that his 
relationship with his wife was fair.  The examining physician 
noted significant health problems affecting both the veteran 
(colon cancer) and his spouse (breast cancer) that were 
enormously stressful.

In March 1993, the veteran testified before a member of the 
Travel Board relevant to his request for a higher evaluation 
for PTSD; a transcript of his testimony is of record.  He was 
still employed at that time.  He indicated that he had 
nightmares several times a week and problems sleeping that 
interfered with his ability to work.  He also stated that his 
boss had told him that he might have a chance of being 
promoted if he was more of a team player and not so 
defensive.  March 1993 Transcript at 3-4.  The veteran 
brought copies of his attendance record, showing that he 
missed work for illness on many occasions in three years.  
The veteran indicated that some of his leave was due to colon 
cancer, but that two-thirds of his leave was due to PTSD, 
about 20-40 days a year.  March 1993 Transcript at 5-6.  He 
reported problems with co-workers and neighbors.  Transcript 
at 7-8.  

In April 1994, the Board obtained a medical opinion relevant 
to the veteran's psychiatric status.  After a review of the 
claims file, E.C., Jr., M.D. opined that the veteran had PTSD 
and that such began in military service.

In November 1994, the RO assigned an effective dated of July 
29, 1971, and assigned an evaluation of 30 percent to PTSD 
from that date.

VA outpatient records dated in May 1995 indicate continued 
treatment for psychiatric symptoms.

The veteran's PTSD was evaluated by the VA in September 1995.  
The VA examiner noted that the veteran presented as an alert 
man in general good health and personal hygiene.  The veteran 
reported leaving work when becoming angry, and complained 
that he could not get promoted because his boss said he 
didn't get along with anybody.  The examiner noted that the 
veteran continued to live with his spouse and children.  The 
veteran complained of nightmares and expressed guilt over not 
being able to save one of his friends.  He reported an 
inability to enjoy sexual activity with his wife.  The VA 
examiner noted that the veteran had a good work record, 
having worked for General Motors ever since service 
discharge.  The veteran related that his home life was marred 
and that in order to get away from his family he goes into a 
shed on his property.  The examiner noted that the veteran's 
conduct was appropriate during the interview and that he 
manifested a normal level of cognitive functioning.  The 
diagnosis was PTSD by history.  The veteran's GAF was stated 
to be 80.  The VA examiner commented that the veteran's 
disability was in the 20 to 40 percent category, based on 
reports of subjective disturbances from recurrent nightmares 
and flashbacks, in conjunction with only mild occupational 
impairment.

By letter dated in December 1995, K.R., M.D., a staff 
psychiatrist at the VA mental health clinic summarized the 
veteran's disability status.  Dr. K.R. noted that the veteran 
had been in receipt of treatment for several years and 
currently held diagnoses of PTSD and dysthymic disorder.  Dr. 
K.R. opined that the veteran's disability prevented him from 
having wholesome and meaningful relationships at work and at 
home, significantly reducing his flexibility so as to result 
in considerable industrial impairment.  

VA psychiatric examination was conducted in February 1997.  
That examination report included notation that the veteran 
had had surgery for his sleep apnea problem three weeks 
earlier.  The veteran also complained of left knee pain.  The 
veteran reported that he did not have a current good 
relationship with his siblings.  He stated that he had a 
bachelors Degree in Engineering and had worked at General 
Motors for 29 years.  He reported doing well financially.  He 
gave a history of a 25-year marriage.  He reported that his 
sexual relationship with his spouse has been strained since 
she underwent mastectomy eight years earlier.  The veteran 
stated that they had six children as well as one adopted son, 
five of whom are currently living at home.  The veteran 
described some difficulties with his 18-year-old son who had 
been involved in drinking and shoplifting.  The veteran 
complained of feeling tired and irritable, often feeling as 
if everyone were against him.  He reported having a poor 
attitude towards others, getting involved in arguments at 
work  He stated that he was once disciplined and placed on 
compulsory leave without pay for a period of three days.  He 
stated that since that time he takes his medicine and stays 
on his own.  The veteran reported that his boss told him he 
would have been fired if he weren't a veteran.  The veteran 
also complains of an inability to advance.  He further 
reported frequent intrusive nightmares about his Vietnam 
experiences, which he tries to avoid or suppress.  He 
described some social alienation and disengagement due  to 
irritability and erroneous perceptions in interpersonal 
relationships.  

Mental status examination in February 1997 revealed that the 
veteran was comfortable, sociable and verbal throughout the 
interview.  The panel noted no particular hypervigilance or 
agitation of any increased psychomotor activity while the 
veteran related his war experiences.  His affect and mood 
were indicative of anger and irritability, as well as 
expressions of frustration in his work and in his sexual 
relationship with his spouse.  The veteran expressed cynicism 
with regard to family life and his health problems.  The 
examiners commented that the veteran was able to express a 
wide range of emotions and that the veteran's thought content 
was devoid of any irrationality or psychotic symptomatology.  
The veteran admitted that his sleeping problems were only 
partly due to nightmares, stating that his sleep was 
aggravated because of chronic breathing difficulties and 
other health problems.  The veteran felt that his PTSD 
symptoms had been relatively at rest on medications.  
Cognitive functioning was good.  The veteran was well-
oriented without evidence of any memory problems or cognitive 
dysfunction.  His insight into his problems was stated to be 
satisfactory. The examiner diagnosed chronic dysthymic 
disorder, involving anxiety and depressive manifestations 
complicated by situational stresses; PTSD, chronic, 
adequately compensated with therapeutic programs; a history 
of chronic sleep disorder related to multiple physical 
conditions and passive personality disorder.  Psychosocial 
environmental stresses were stated to include PTSD, physical 
conditions, spouse's physical problems marital discord and 
job dissatisfaction.  The veteran's GAF was 75.  

Psychological evaluation was also conducted in February 1997.  
The psychologist noted that the veteran was fully oriented, 
with coherent and clear speech and good thought content at 
the time of examination.  The veteran's mood was mildly 
anxious and his range of affect was both restricted and 
reduced in intensity.  He was noted to be in the average 
range of intelligence.  His Minnesota Multiphasic Personality 
Inventory was stated to be invalid due to the veteran's 
endorsement of a preponderance of items in the pathological 
direction which would signify severe psychotic 
disorganization, which the psychologist opined would not be 
an apt description of the veteran's mental state.  Rather, 
the examiner opined that the veteran appeared to be an 
individual frustrated with and doubtful that others 
appreciate or understand the depth and degree of his 
emotional and psychological discomfort.  The veteran's 
Mississippi Scale result exceeded the cut-off score that 
correctly identifies a PTSD diagnosis.  The psychologist 
concluded that the veteran's symptom pattern, recurrent 
intrusive recollections of distressing Vietnam experiences, 
recurrent nightmares, avoidant thoughts, social disengagement 
and a sense of alienation, difficulty maintaining sleep, 
irritability, angry outbursts and diminished concentration 
compelled a diagnosis of combat-related PTSD.

PTSD Criteria

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996, during the pendency of the 
veteran's appeal.  Consistent with the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308, the Board will discuss 
the veteran's PTSD disability with consideration of the 
criteria effective both prior and subsequent to November 7, 
1996.  As the RO has provided the veteran notice of both the 
revised and the old regulations, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384, 393-394(1993).

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

The Court has stated that the word "definite" as used in 
the old schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (November 9, 
1993).  VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 3.101 (1998).  

Words such as "considerable" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. 4.6 
(1998).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

PTSD Analysis

The veteran primarily complains of symptomatology that 
includes nightmares, sleep disturbance, anger, intrusive 
thoughts, anxiety, depression, difficulty concentrating and 
hyperarousal.  The assigned 30 percent disability rating 
contemplates occupational and social impairment manifested by 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks with 
satisfactory general functioning, recognizing symptoms such 
as a depressed mood, anxiety and chronic sleep impairment, as 
defined under the new criteria.  Per the old criteria, the 30 
percent evaluation contemplates a definite (less than rather 
large) impairment in the ability to establish or maintain 
effective or wholesome relationship with people, and there is 
reduced efficiency and reliability, flexibility and 
initiative due to psychiatric symptoms so as to produce 
definite industrial impairment.  

The Board has carefully considered the 50 percent and greater 
criteria under both the old and the new mental disorders 
regulations.  However, the preponderance of the competent and 
probative evidence in this case is against assignment of 
greater than a 30 percent evaluation the veteran's PTSD.

First, with respect to the new criteria, the contemporary 
medical evidence is negative for probative indications of any 
memory loss or panic attacks, and significantly, is negative 
for evidence of circumstantial, circumlocutory or stereotyped 
speech, difficulty in understanding complex commands, any 
impairment of short- and long-term memory or any impairment 
of judgment or abstract thinking, in fact showing that the 
veteran demonstrates a good level of cognitive abilities, 
good judgment, and normal speech and thought processes.  The 
competent evidence also fails to demonstrate suicidal 
ideation, obsessional rituals, spatial disorientation, 
unprovoked periods of violence or difficulties with impulse 
control, personal neglect, persistent delusions or 
hallucinations, grossly inappropriate behaviors, any 
inability to perform the activities of daily living, 
disorientation or memory loss as to the veteran's own 
personal information, or, that he is a danger to himself or 
others.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Rather, the veteran reports, and/or medical evidence reflects 
that the veteran is capable of restraining himself from 
violence, and that he does not demonstrate most of the 
symptom criteria listed in the higher percentage evaluations 
under the new code.  

With respect to the pre-November 7, 1996, schedular criteria 
for PTSD, the record fails to establish that the veteran's 
ability to foster or maintain effective or favorable 
relationships with people is considerably impaired or that by 
reason of psychoneurotic symptoms, his reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment to warrant the 
assignment of a 50 percent evaluation, or of severe or total 
industrial impairment to warrant a 70 or 100 percent 
evaluation.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
As noted above, such terms have been defined by the Court, 
with definite impairment, as required for a 30 percent 
evaluation, meaning more than moderate but less than rather 
large.  In this case, the characterizations of the veteran's 
disability assigned by competent medical professionals are 
consistent in showing that his resulting social and 
industrial impairment in no more than moderate.  In October 
1991, the examiner opined such was moderate; in September 
1995, the VA examiner noted only mild occupational 
impairment; in February 1997 the examiner noted that the 
veteran was mildly anxious and that psychologic testing 
revealing severe psychotic disorganization was not valid and 
not an apt example of the veteran's mental state.  

Although Dr. K.R. characterized the veteran's PTSD as 
productive of considerable impairment, the Board notes that 
an examiner's classification of psychiatric disability is not 
determinative of the degree of disability.  38 C.F.R. § 4.10 
(1998).  In this case the remaining, and thus preponderance 
of the medical evidence of record, i.e., the reports and 
analyses of the veteran's symptomatology and the accounts of 
his history, are entirely consistent with the assessment of 
no more than a mild-to-moderate degree of severity of 
psychiatric symptoms.  

The Board next notes that the assigned GAF scores in this 
case do not support assignment of an increased evaluation.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Board notes that the veteran's most 
recent GAF scores are 75 and 80, and past GAF scores were 
above 60.  Such clearly do not meet the threshold of more 
than moderate disability under the Court's definition, but 
rather more closely support the conclusion that the veteran's 
PTSD symptomatology is only mild and warrants assignment of 
no more than a 30 percent evaluation.

Here, the Board acknowledges that despite the above, the 
veteran has consistently argued that his PTSD is more 
severely disabling, and that such interferes with his social 
participation, his ability to work, and his ability to 
function normally.  Herein below the Board will address the 
veteran's complaints.  In doing so, the Board notes the 
specific points raised in the Joint Remand granted by the 
Court in February 1999.

First, the Joint Remand noted the Board's discussion of Dr. 
K.R.'s medical opinion, but indicated that consideration of 
the 1992 social work report speaking to the veteran's 
"marginal adjustment" at work was also favorable evidence 
warranting consideration.  The Board recognizes that mental 
disability is evaluated based on industrial impairment and 
that thus, the veteran's adjustment at work is pertinent.  
The January 1992 social worker concluded that the veteran had 
maintained marginal adjustment without the desired promotions 
or recognition.  The veteran reported not wearing his hearing 
aids in order to block out things that might upset him, and 
stated that this caused difficulty at work since he can't 
always hear his co-workers.  He reported doing most of the 
work himself and being reprimanded by his supervisor for not 
getting along with his co-workers.  He also stated that due 
to difficulty sleeping at night he sometimes fell asleep at 
work.  The Board has considered the veteran's reports and the 
social workers statement and concludes that such are wholly 
consistent with the assigned 30 percent evaluatory criteria.  
The 30 percent evaluation recognizes factors such as a 
reduction in initiative, flexibility, efficiency and 
reliability resulting in definite industrial impairment.  
Such factors would appear to be the very factors deemed 
important in considering promotions and advancement in an 
employment situation.  Despite the above, the veteran has 
been continuously employed with the same company for many 
decades.  The social worker's statement in no way speaks to 
the veteran's unemployability, and is not indicative of 
"considerable" industrial impairment, which, as defined by 
the Court, would be akin to rather large or more.  See 
VAOPGCPREC 9-93 (November 9, 1993).  As indicated in the 
record, the veteran has been able to maintain his employment 
without evidence of demotions or instability surrounding his 
position.  His periods of unproductiveness, or other periods 
of conflict, are representative of occasional periods of 
industrial impairment, but with an overall ability to 
maintain such employment.

Second, the Joint Remand cites as incorrect that the veteran 
had not reported any loss of time from employment due to his 
PTSD, and references submitted records showing periods of 
sick leave or leave due to illness or injury.  The Joint 
Remand thirdly pointed out the veteran's contradictory 
testimony relative to his PTSD being controlled with 
medications and that he in fact missed work due to his PTSD.  
The Board does not dispute that the veteran has lost time 
from work due to illness.  The Board acknowledges that he may 
have lost time from work due to his PTSD.  He argues that he 
has difficulty sleeping, sometimes causing him to fall asleep 
at work or to call in sick.  Notably, at the time of 
examination in February 1997, the veteran admitted that his 
sleep disturbance, although often attributed to his PTSD, was 
in fact partially due to chronic breathing difficulties and 
other health problems.  In connection with his personal 
hearing in March 1993, the veteran noted that some of his 
leave from work was in fact due to other health problems.  In 
any case, the percentage ratings under the Schedule are 
themselves representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." (emphasis added).  The 
fact that the veteran reports missing 20-to-40 days of work 
per year due to PTSD symptomatology, even if accepted in the 
absence of corroboratory evidence from a medical professional 
or his employer, is not in and of itself sufficient to 
warrant assignment of an increased rating.  Rather, such 
periods of time lost from work are clearly contemplated under 
the 30 percent evaluation he is currently assigned.  With 
respect to whether the veteran's PTSD is controlled with 
medication, even if such is not the case, the fact remains 
that the preponderance of the competent and probative medical 
evidence in the claims file shows no more than mild-to-
moderate disability from PTSD.

In sum, the veteran has, despite his disability, been able to 
maintain the same employment for many years, since service 
discharge.  Also, despite his PTSD, his marital and familial 
relationships have continued for many years.  He has been 
married to the same spouse for more than two decades.  
Moreover, despite the veteran's reported isolationism, he has 
reported having monthly contact with another married couple 
and he has continued to live with his wife of more than two 
decades and five of his children.  The preponderance of the 
medical evidence is consistent in finding the veteran's 
disability to be mild or moderate in degree and not 
approximating severe.  Issues of medical diagnosis or 
causation require competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge that would render his own opinions on that 
subject competent.  Certainly, his own assertions are not 
sufficient to outweigh the multiple reports from competent 
medical professionals opinion that his PTSD results in no 
more than moderate impairment.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, the above cited findings are consistent with 
no more than the assignment of a 30 percent evaluation under 
the criteria effective prior and subsequent to 
November 7, 1996.  The Board emphasizes that the evidence in 
this case is not so evenly balanced as to require application 
of the provisions of 38 U.S.C.A. § 5107(b); rather, a 
preponderance of the evidence being against the veteran's 
claim, an increased evaluation for service-connected PTSD 
must be denied.

Factual Background:  Left Fibula

Service medical records reflect that the veteran incurred a 
closed, avulsion-type fracture to the left fibular head after 
twisting his knee in March 1970.  Records reflect that there 
was no associated arterial or nerve involvement.  In 
April 1970, the veteran complained of continued tenderness 
over the left fibular head; there was no evidence of 
instability, effusion or limitation of left knee motion.  
Service medical records indicate that the fracture healed 
fully.  The report of examination at service discharge, dated 
in May 1970, notes some limitation of left leg motion.

VA general medical examination conducted in October 1970 
revealed a normal range of hip and knee motion bilaterally.  
The veteran evidenced some difficulty squatting.  X-rays 
revealed an old non-united fracture of the left fibular head.

By rating decision dated in December 1970, the RO established 
service connection effective May 14, 1970, for residuals of 
fracture to the left fibula, evaluated as 10 percent 
disabling.  

VA examination conducted in January 1972 revealed a normal 
alignment and range of left knee motion.  The left knee joint 
was stable, without evidence of effusion, swelling, 
tenderness, atrophy of other limitation.  There was no 
indication of neurological deficit in either extremity.  X-
rays revealed complete osseous union of the left fibular 
fracture with unremarkable joint space and soft tissues and a 
normal left lower leg.  

By rating decision dated in April 1972, the RO decreased the 
evaluation assigned for service-connected residuals of a left 
upper fibula fracture from 10 percent to zero percent 
disabling, effective July 1, 1972.

In a statement dated in April 1972, T.K., M.D., related that 
the veteran continued to have pain from his fibular fracture.  

A VA examination in July 1972 revealed a normally contoured 
and aligned left knee and leg, without evidence of swelling, 
effusion, knee or fibula tenderness, limitation of motion, 
crepitus or instability.  The impression was a healed 
fracture of the head of the left fibula.

After physical examination of the veteran's left lower 
extremity in October 1975, the VA examiner concluded that the 
veteran evidenced minimum orthopedic residuals due to a 
ligamentous strain and very slight loss of motion in the left 
knee.  The accompanying report of x-ray of the left knee 
indicates that there was no evidence of bone destruction, 
reaction or other change to indicate an intrinsic bone 
lesion.  

At the time of VA examination conducted in January 1984, the 
veteran's gait was normal.  There was no evidence left of 
knee crepitus or effusion.  There was minimal left lateral 
collateral ligamentous laxity.  Range of motion of the lower 
extremities was full.  X-rays of the left leg were negative.  

VA outpatient records dated from April to August 1987 
indicate continued treatment for a left knee problem.  An 
April 1987 record includes complaints of left knee pain and a 
diagnosis of degenerative arthritis; no x-ray is associated 
with such.  July 1987 and February 1988 outpatient records 
also include a diagnosis of degenerative arthritis of the 
left knee; no x-rays are associated with such. 

At the time of VA examination conducted in April 1990, the 
veteran complained of left knee aching.  Examination revealed 
no evidence of any left fibula or knee joint or bone 
deformity; no crepitus; no effusion; no atrophy as compared 
to the right and no instability.  X-ray of the left knee was 
normal at that time.  The diagnosis was no residuals from 
fibular fracture.

VA examination was also conducted in August 1990.  X-rays of 
both knees and ankles were negative.  The veteran evidenced a 
normal gait.  There was no evidence of any neurologic 
impairment affecting the lower extremities.  There was no 
evidence of crepitus, effusion, instability or deformity of 
the lower extremities.  The examiner indicated that there 
were no evident residuals from a left fibular fracture.

By rating decision dated in March 1991, the RO denied 
entitlement to service connection for arthritis of the left 
knee, ankle or leg.

VA outpatient reports dated in May 1995 include notation of 
complaints of bilateral knee pain; the impression was 
degenerative joint disease. 

VA orthopedic examination was conducted in July 1996.  At 
that time the veteran complained of a painful left knee, that 
sometimes "pops" and that had given out several times, 
causing him to fall.  The veteran complained of muscle spasm 
in all the injured areas when the weather changed.  
Examination of the left knee revealed no effusion, heat, 
redness, tenderness or lateral instability.  The veteran had 
extension to zero degrees and flexion to 110 degrees.  The 
examiner commented that the veteran resisted efforts to flex 
the knee further.  The examiner commented that there was no 
significant muscle defect in the left knee and no significant 
scars.  X-ray of the left knee was negative.  The examiner's 
impression was no cause found for pain in the left knee.

In a statement dated in October 1996, the veteran responded 
to the July 1996 VA examiner's notation that he resisted 
efforts to flex his knee.  The veteran indicated that what he 
actually advised the examiner was that he could bend further 
but preferred not to because it hurt.

The claims file contains a report of VA examination dated in 
November 1998.  Such examination was conducted primarily in 
connection with evaluation of left shoulder and right thigh 
problems.  Such report also includes notation of the 
veteran's complaints of "[m]inor aching in the left leg due 
to fracture of the knee area of the leg", and notation that 
"[l]eft knee and leg examination shows that there is no 
deformity, neither there is any swelling.  There is no 
tenderness.  Knee ligaments are stable and strong.  Range of 
motion is zero-135 degrees."  X-rays of the left leg and 
knee were interpreted as normal without evidence of any 
residuals or of previous fracture."  The pertinent diagnosis 
was "[n]ormal left knee and left leg, no residual of 
fracture."

Left Upper Fibula Criteria

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 (1998) contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1998).  

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1998).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 
10 percent evaluation, flexion must be limited to 45 degrees.  
For a 20 percent evaluation is warranted where flexion is 
limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5262 pertains to 
impairments of the tibia and fibula.  That diagnostic code 
provides that malunion of the tibia and fibula of either 
lower extremity warrants a 10 percent evaluation when the 
disability results in slight knee or ankle disability.  A 20 
percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either low 
extremity warrants a 40 percent evaluation if there is loose 
motion require a brace.  Id.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Ankylosis of the knee in full extension or in slight flexion 
between 0 and 10 degrees warrants a 30 percent rating.  
Ankylosis of the knee in flexion between 10 and 20 degrees 
warrants a 40 percent rating.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 (1998).  

38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.  The VA General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  VAOPGCPREC 23-97 
(July 1, 1997).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98 (August 14, 1998).  The medical nature of the 
specific disability to be rated under a particular diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  VAOPGCPREC 9-98.  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. §  7104(c) (West 1991).  The Board is also bound 
by the precedent decisions of the Court, either by panel or 
en banc, from the date the decision is entered.  Bethea v. 
Derwinski, 2 Vet. App. 252 (1992); Tobler v. Derwinski, 
2 Vet. App. 8 (1991).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Left Upper Fibula Analysis

The veteran's residuals of a fractured left fibula are 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, which pertains to impairments of the tibia and fibula, 
specifically malunion or nonunion resulting in disability.  
However, the Board has also considered other applicable 
diagnostic codes, particularly those set out above.  In doing 
so, the Board notes as extremely probative the reports of VA 
orthopedic examinations conducted in July 1996 and November 
1998.  Examination in November 1998 was negative for evidence 
of left knee or leg deformity, swelling, tenderness, or 
instability.  Knee motion was to 135 degrees out of a normal 
140 degrees.  See 38 C.F.R. § 4.71a, Plate II (1998).  X-rays 
showed no evidence of residuals and the examiner noted no 
residual manifestations of disability.  Similarly, at the 
time of examination in July 1996, examination of the left 
knee revealed no evidence of effusion, increased temperature, 
redness, tenderness or lateral instability.  X-rays were 
negative and the examiner concluded that there was no 
significant muscle defect, no significant scar and, in fact, 
no cause found for any left knee pain.  Consistent with that, 
examination in August 1990 revealed no evidence of neurologic 
defect of the lower extremity, consistent with service 
medical records showing that the veteran's fracture resulted 
in no neurologic impairment.  The August 1990 VA examiner 
also stated that the veteran had no evidence of residuals 
from a left fibular fracture.

Here, the Board acknowledges that at the time of examination 
in July 1996, the veteran complained of left knee pain, spasm 
and popping with instability, and demonstrated knee flexion 
to only 110 degrees.  First, that degree of limitation is 
noncompensable under the diagnostic codes pertaining to 
limitation of leg motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5260, 5261.  Moreover, the x-ray evidence in the claims file 
is negative for any confirmed diagnosis of arthritis to 
warrant assignment of a compensable evaluation based on 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In any case, 
the July 1996 VA examiner stated that the veteran resisted 
efforts to flex the knee further.  Consistent with that 
statement, the veteran demonstrated nearly full knee motion 
at the time of examination in November 1998.

The Joint Remand provided a discussion of 38 C.F.R. §§ 4.40, 
4.45, and cited the veteran's own statements relevant to 
pain, particularly his explanation as to his reluctance to 
flex his knee further at the time of examination in July 
1996.  He reported that he could do so but "it hurt."  The 
Joint Remand referenced the Board's duty to assess whether 
the veteran thus has any functional loss or weakness due to 
pain to warrant a compensable evaluation.  The medical 
evidence of record is consistent in finding no residuals of 
the veteran's service-connected fibular fracture.  Absent 
evidence of current disability, assignment of a compensable 
evaluation is not warranted.  The provisions of 38 C.F.R. 
§§ 4.40, 4.45 do not provide that a compensable evaluation 
must be awarded based solely on a claimant's subjective 
assertions of pain.  Rather, 38 C.F.R. § 4.40 specifically 
notes that functional loss may be due to pain that is 
"supported by adequate pathology..."  Id.  Both 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 set out factors to be considered 
as adequate pathology, such as weakness, evidence of disuse, 
restricted movement, fatigability, and incoordination.  The 
evidence in this case is not such that there is a question as 
to the extent of left lower extremity pathology; rather, the 
contemporary record is characterized by an absence of 
objective pathology.  As early as 1972, examination evidence 
showed a well-healed lower left leg, without evidence of 
swelling, weakness, tenderness, crepitus, instability or 
motion limitation.  Although examination in October 1975 
showed a "very slight loss" of left knee motion, 
examination in January 1984 showed a full range of left lower 
extremity motion.  Although the January 1984 examination 
showed "minimal" left knee laxity, in April 1990, there was 
no evidence of instability or crepitus.  Multiple subsequent 
examiners have noted no evidence of residuals from the 
veteran's in-service fracture.  

The Board finds extremely significant the opinion of the July 
1996 VA examiner that there was "no cause" for the 
veteran's complaints of left knee pain.  The Board is not 
relying on the absence of a compensable limitation of left 
leg motion in this case; rather, its reliance is on the 
veteran's demonstrated ability to achieve full or nearly full 
left lower extremity motion, in conjunction with the 
consistent lack of objective left knee or leg pathology to 
support the subjective nature of his complaints of pain.  In 
short, there has been no competently demonstrated functional 
loss or weakness due to pain to warrant a compensable 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the absence of any recognized pathology to account for his 
complaints, the veteran's own assertions lack credibility.  
Under the Schedule as written, to include 38 C.F.R. §§ 4.40, 
4.45, the Board cannot assign a compensable evaluation based 
solely on a veteran's own opinion as to the presence and 
degree of disability and absent any objective medical 
findings.  He is not competent to supplant the opinions 
offered by competent medical professionals.  See Espiritu, 
supra.  Awarding a compensable rating based on his own 
assertions, therefore, would amount to discrepant treatment 
among veterans, requiring objective, competent medical 
evidence in most cases, but allowing for compensation based 
solely on subjective complaints in other cases.

The Board continues to note that the Joint Remand provides 
that "if the appellant continues to be rated under 
Diagnostic Code 5262, the Board should address whether the 
appellant has any functional loss or weakness pursuant to 
38 C.F.R. §§ 4.40 and 4.45 which is sufficient to meet the 
requirement of a slight disability under that code.  See VA 
O.G.C. Op. No. 9-98 (August 14, 1998)."  As set out above, 
Diagnostic Code 5262 contemplates disability resulting from 
malunion or nonunion of the tibia and fibula.  The 
contemporary x-ray evidence shows no evidence of union or 
malunion to warrant assignment of a compensable evaluation 
under that code.  The diagnostic code in question does not 
state that the ratings provided are for nonunion, malunion or 
other impairment.  The Court has held that the plain language 
of a statute "must be given effect unless a 'literal 
application of [it] will produce a result demonstrably at 
odds with the intention of the drafters.'"  Sabonis v. 
Brown, 6 Vet. App. 426, 429 (1994), quoting Gardner v. 
Derwinski, 1 Vet. App. 584, 586-87 (1991).  The Schedule 
contains other diagnostic codes pertaining to disability 
manifestations such as motion limitation and instability and 
application of Diagnostic Code 5262 consistent with such 
reading is not at odds with the intent of the Schedule.  
Rather, the fact remains that the preponderance of the 
competent and probative evidence shows no objective 
pathology, even slight, residual to a fibular fracture.  As 
such, there is no basis upon which to assign a compensable 
evaluation in this case.

The Board emphasizes that consideration has also been given 
to the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (1998), whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In particular, the Board has 
considered VAOPGCPREC 
9-98.  However, the preponderance of the competent, 
contemporary evidence shows no demonstrated swelling, 
effusion, weakness, instability, crepitus or findings of 
disuse.  Moreover, a competent VA examiner has indicated that 
the veteran has a greater motion of his left knee than he is 
willing to demonstrate, such opinion is born out and 
supported by subsequent examination evidence of a near 
complete range of motion, consistent with other reports in 
the record.  The competent medical evidence of record further 
indicates that the veteran has no symptomatic scarring 
residual to his fibular fracture so as to warrant 
consideration of a compensable evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1998), and, the 
competent evidence, to include service medical records, is 
consistent in showing no residual neurologic involvement to 
warrant consideration under 38 C.F.R. § 4.124a (1998).  The 
sole "manifestation" of disability in this case is the 
veteran's own complaint of pain, unsupported by objective 
medical evidence, and in fact, controverted by multiple 
examination opinions that the veteran evidences no residuals 
of a left fibular fracture and that there was no pathology to 
account for his pain.

In summary, the veteran's residuals are limited to his own 
subjective complaints of pain, unsupported by clinical or 
diagnostic evidence.  Such findings are clearly inconsistent 
with assignment of a compensable evaluation under the 
applicable diagnostic codes or other regulatory provisions.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  An increased rating, 
therefore, is not warranted at this time.  See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Other Matters:  Extraschedular

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order with regard to either of the 
disabilities discussed herein above.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  The evidence in this case fails to show 
that the veteran's service-connected PTSD, or his left knee 
disorder are causing marked interference with his employment, 
or require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
As set out above, the veteran has maintained his current 
employment for decades, despite occasional periods of PTSD 
exacerbation requiring him to take leave.  There is no 
evidence that he has required hospitalization on a recurrent 
or frequent basis for any of the disabilities at issue.  Nor 
has he demonstrated a loss from work due to his knee 
disability, and, as discussed above, his PTSD only moderately 
interferes with his ability to maintain such employment.  
Moreover, in each case the Schedule provides ample higher 
evaluations so that extraschedular consideration is not 
warranted.  Again, regulations provide that the percentage 
ratings under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1.  There is no evidence of more 
than average impairment, or unusual circumstances in this 
case to warrant extraschedular consideration.


ORDER

An evaluation in excess of 30 percent for service-connected 
PTSD is denied.

A compensable evaluation for service-connected residuals of a 
fracture to the left upper fibula is denied.


REMAND

Traumatic deflection of the nasal septum with only slight 
symptoms is rated as noncompensable.  Where there is evidence 
of marked interference with breathing space, a maximum of 10 
percent will be assigned.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (1995).  Effective in October 1996, Diagnostic Code 6502 
contemplates assignment of a 10 percent rating for a 
traumatic deviation of the nasal septum only where there is 
fifty percent obstruction of the nasal passage on both sides 
or complete obstruction on one side.  38 C.F.R. § 4.97 
(1998).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this case, the old Diagnostic 
Code 6502 is more favorable and thus 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1995) constitutes the controlling 
standard.

The Joint Remand notes that the veteran has advised VA of 
recurrent nasal blockage and indicated that he has received 
further corrective surgery at a VA medical facility.  A 
footnote in the Joint Remand cites the veteran's having 
submitted to counsel for the Secretary an August 1997 VA 
hospital report indicating that the veteran required further 
corrective surgery due to "nasal obstruction unresponsive to 
medical therapy."  Such report is not associated with the 
claims file.

In a statement dated in July 1997, the veteran reported 
having had three operations on his nose, the third reportedly 
undergone at a VA facility in Detroit subsequent to a VA 
examination conducted in July 1996.  He complained of a nasal 
collapse causing "100% obstruction of my nasal passage."  
Records of such subsequent treatment are not currently 
associated with the claims file.


Accordingly, this case is returned to the RO for the 
following:

1.  The RO should obtain all records of 
treatment, evaluation or surgery at a VA 
facility, particularly records dated 
subsequent to July 1996, and any records 
of VA treatment or hospitalization dated 
in August 1997, for association with the 
claims file.  While this case is in 
remand status, the veteran and his 
representative may also submit additional 
evidence and argument on the appealed 
issue that is the subject of this remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109, 112 (1995).

2.  After the above has been completed, 
the RO should review the entire 
evidentiary record and determine if any 
additional development, such as a 
contemporary VA examination, is necessary 
for adjudication of the veteran's claim.  
The RO should ensure that additionally 
indicated development is accomplished.

3.  Thereafter, the RO should again 
review the record and re-adjudicate the 
issue of entitlement to a compensable 
evaluation for residuals status post 
deflection of the nasal septum.  If that 
benefit remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

